
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 612
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2012
			Mr. Cleaver (for
			 himself, Ms. Brown of Florida,
			 Mr. Hastings of Florida, and
			 Ms. Wilson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life of 17-year-old, Trayvon
		  Martin, urging the State of Florida and others to repeal the Stand Your Ground
		  law, and admonishing involved parties to pursue full investigations into all
		  homicides, regardless of defenses asserted by the offender.
	
	
		Whereas on February 26, 2012, Trayvon Martin, an
			 African-American youth, was horrifically shot and killed while walking from his
			 local 7-Eleven in Sanford, Florida, because he was viewed as
			 suspicious by George Zimmerman;
		Whereas Zimmerman, a self-appointed, untrained
			 neighborhood watch volunteer, admitted to police that he shot Martin in the
			 chest;
		Whereas Zimmerman raised a self-defense
			 claim and Martin, as the deceased victim, was unable to rebut such
			 claim;
		Whereas Zimmerman was never charged for the crime and was
			 released by the Sanford Police Department soon thereafter;
		Whereas despite the numerous pieces of evidence, including
			 a 911 call made by Zimmerman, Martin’s final phone conversation which occurred
			 during the course of the crime, the numerous calls made to 911 by nearby
			 neighbors who heard the incident, and Zimmerman’s troubling legal history, the
			 Sanford Police claimed they did not have enough evidence to detain Zimmerman
			 and subsequently released him;
		Whereas Zimmerman’s unfounded assumptions and racial bias
			 led to the use of deadly force;
		Whereas a month after the crime, Zimmerman remains free
			 and still bears a concealed weapons permit and the legal right to carry a
			 gun;
		Whereas Trayvon Martin’s brutal death and the
			 inconceivable fact that his killer remains free should not be ignored;
		Whereas the Sanford Police Department and its Chief, who
			 is on temporary administrative leave while the case is being investigated, have
			 faced a firestorm of criticism over the handling of the shooting;
		Whereas this case sets a horrific precedent of vigilante
			 justice and compromises the integrity of the legal system;
		Whereas the Department of Justice will investigate all
			 facts and circumstances leading to Trayvon Martin’s death and consider Federal
			 criminal prosecution of George Zimmerman based on Federal civil rights
			 statutes;
		Whereas over 2,000,000 signatures have been collected on
			 an online petition demanding Zimmerman's arrest and justice for Martin's
			 family;
		Whereas Florida’s Stand Your Ground law has been
			 criticized by both the legal and law enforcement communities;
		Whereas 21 States have passed and implemented Stand Your
			 Ground laws;
		Whereas Stand Your Ground laws dramatically and recklessly
			 expand the right of citizens to use deadly force in self-defense, and have been
			 the subject of national scrutiny in the wake of Trayvon Martin’s death;
		Whereas the Stand Your Ground laws were drafted by
			 organizations, corporations, and individuals that ignored advice from experts
			 explaining that such laws would compromise public safety, disproportionately
			 impact communities of color, and would result in offenders circumventing
			 prosecution;
		Whereas an attempted expansion of the Stand Your Ground
			 laws doctrine has resulted in the collaboration of the National Rifle
			 Association (NRA) and the American Legislative Exchange Council (ALEC), which
			 promotes conservative public policy by affecting change in State
			 legislatures;
		Whereas ALEC drafts model legislation for its members to
			 champion and advance in their home States;
		Whereas ALEC used Florida’s Stand Your Ground law as a
			 template in its push to broaden the Castle Doctrine nationwide; and
		Whereas the 2005 passage of Florida's Stand Your Ground
			 law resulted in similar statutes being passed in 16 other States: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)admonishes any State, local agency, or
			 official acting to obstruct an open investigation or failing to fully execute
			 their official duties in the investigation of the events surrounding the death
			 of Trayvon Martin;
			(2)condemns all
			 relevant parties for their roles in proposing Stand Your Ground legislation and
			 similar legislation that compromises public safety and the integrity of the
			 prosecutorial system;
			(3)condemns unfounded
			 reliance on Stand Your Ground laws to protect actions that extend far beyond
			 historical use of self-defense;
			(4)urges any State
			 legislature considering Stand Your Ground legislation to reject such proposals;
			 and
			(5)urges the repeal
			 of the Stand Your Ground law in every applicable State, including
			 Florida.
			
